—In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an award of child support, the appeal is from an order of the Family Court, Kings County (Adams, J.), dated August 11, 1998, which, after a hearing, determined that the appellant is the father of the child.
Ordered that the notice of appeal from the order is deemed to be an application of leave to appeal and leave is granted (see, Matter of Jane PP. v Paul QQ., 64 NY2d 15); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Under the particular facts of this case, the Family Court properly determined that the appellant is the father of the subject child (see, Jean Maby H. v Joseph H., 246 AD2d 282; Matter of Richard W. v Roberta Y., 240 AD2d 812; Matter of Ettore I. v Angela D., 127 AD2d 6). Mangano, P. J., O’Brien, Ritter and Schmidt, JJ., concur.